Citation Nr: 0422646	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-20 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye condition.  

2. Entitlement to service connection for major depression.  

3. Eligibility for non-service-connected pension benefits.  

4. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty in the US Army from April 
1979 to June 1987.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 1998, September 2002 and January 2003 RO 
rating decisions.  

The issues of the veteran's entitlement to service connection 
for an eye disorder, and entitlement to service connection 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

It is also noted that, in a November 2001 letter by the 
veteran's representative, the veteran raised claims of 
service connection for a long inguinal hernia, a 
hysterectomy, and menopause.  As these issues have not been 
adjudicated by the RO, they are referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1. In a June 1998 rating decision, the RO denied entitlement 
to service connection for an eye condition.  

2. In a November 2001 rating decision, the RO determined that 
the veteran failed to submit new and material evidence 
sufficient to reopen her claim.  

3. The evidence received since the RO's June 1998 decision 
bears directly and substantially upon the specific matter 
under consideration; and must be considered in order to 
fairly decide the merits of the claim.  

4. The veteran's major depression is not related to a disease 
or injury incurred in service.  

5. The veteran had less than 90 days of active wartime 
service.  


CONCLUSIONS OF LAW

1. Evidence received since the final June 1998 rating 
decision, which denied service connection for an eye 
condition, is new and material thus the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001), 20.1103 (2003).  

2. The veteran's major depression is not due to disease or 
injury that was incurred in or aggravated by service nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107(a), 7104 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2003).  

3. The appellant does not meet the basic eligibility 
requirements for non-service-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
eye condition.  In light of the favorable action taken herein 
below, further discussion of VCAA is not required at this 
time.  

The veteran is seeking entitlement to service connection for 
an eye condition.  She essentially contends that she 
developed her eye condition as the result of injuring it on a 
locker handle in March 1981.  

While the RO appears to have reopened the veteran's claim of 
service connection for an eye disorder, and to have 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new-and-material evidence analysis in 
claims involving prior final decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F. 3d 1380 (Fed. Cir. 
1996).  

The record reflects that, in a June 1998 rating decision, the 
RO denied entitlement to service connection for an eye 
disorder.  That decision was not appealed within one year and 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

In December 2000, the veteran submitted a statement 
indicating that she wished to appeal the RO's June 1998 
rating decision on the claim of entitlement to service 
connection for an eye disorder.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claim for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).  

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  

The Board notes in passing that the claims folder contains 
private medical reports dated December 2002, March 2003, and 
April 2003, addressing the veteran's eye condition.  In 
particular, the Board notes an April 2003 letter from the 
veteran's optometrist, in which she states that she believes 
the veteran's condition is a type of glaucoma resulting from 
injury.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted to reopen a claim 
for service connection for an eye condition.  


II.	Entitlement to service connection for major 
depression

The veteran is seeking entitlement to service connection for 
major depression.  She essentially contends that this 
disability first manifested after she received a hysterectomy 
in March 2001.  

The aforementioned VCAA substantially amended the provisions 
of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statement of the Case (SOC), multiple Supplemental Statements 
of the Case (SSOC) and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes an RO evidence development 
letter dated in November 2001 in which the veteran was 
advised of the type of evidence necessary to substantiate her 
claim for service connection.  

It also appears that all obtainable evidence identified by 
the veteran relative to her claim has been acquired and 
associated with the claims folder, and the she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate her claim and of the duties that the RO would 
undertake to assist her in developing her claim.  Concerning 
the claim herein decided, the veteran has not indicated, nor 
does the claims file otherwise indicate, that there are 
additional sources of pertinent evidence that support her 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to her claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim she filed, 
her Notice of Disagreement, her substantive appeal, and the 
statements she has filed.  She has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The veteran's records contain VA 
medical treatment reports, which were reviewed during the 
pendency of her claim.  No further examinations are necessary 
to make a decision on her claim as the treatment records 
already provided were adequate to decide the issue herein 
under consideration.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-745, §3(a), 114 Stat. 2096, 2096-2098 (2000) (now 
codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
2002)).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The Board notes that there is competent and probative 
evidence of record establishing the veteran has a current 
disability of major depression, in the form of VA treatment 
records dated May 2001 to December 2003.  However, the 
veteran's service medical records are void of any mention of 
mental distress or depression.  The veteran's separation 
examination was negative for any psychiatric condition.  
Furthermore, an October 2001 VA medical record indicates that 
the veteran did not experience major depression until a March 
2001 total abdominal hysterectomy.  In the report, the 
examiner stated that the veteran denied any history of 
psychiatric illness prior to her hysterectomy.  There is no 
contrary medical evidence of record.  

In light of the VA examiner's opinion that the veteran's 
depression arose following her March 2001 surgery, the Board 
finds that the preponderance of the evidence is against 
granting service connection for major depression.  In 
reaching this conclusion the Board finds the most probative 
evidence of record to be the veteran's October 2001 treatment 
record and the examiner's findings that the veteran's major 
depression was caused by surgery performed after service.  

III.	Entitlement to non-service-connected pension

The veteran seeks non-service-connected pension benefits.  VA 
pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities, which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a veteran must have served in 
the active military, naval, or air service for 90 days or 
more during a period of war.  38 C.F.R. § 3.3(a) (3).  

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that she served on active duty from 
April 1979 to June 1987.  This service is during peacetime.  
The veteran did not serve 90 days or more during a period of 
war.  Accordingly, this claim therefore must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426.

The Board has considered whether further development of this 
claim is warranted under the VCAA.  The Board observes, 
however, that where the law, and not the evidence, is 
dispositive in a claim, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. 
Gober, 14 Vet. App. 227 (2000); Sabonis, 6 Vet. App. 426.  


ORDER

The claim of entitlement to service connection for an eye 
condition is reopened.  To this extent only, the appeal is 
granted.  

Entitlement to service connection for major depression is 
denied.  

Entitlement to service connection for a non-service-connected 
pension is denied.  


REMAND

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The assistance provided by 
the VA will also include making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

A March 1981 service medical record indicates that the 
veteran received treatment for a bruise to her right eye, 
obtained after she walked into a locker handle.  In April 
1986, the veteran received treatment for a right eye pain and 
was diagnosed as having folliculitis of her lower right 
eyelid.  

A May 1998 VA medical examination of the eye showed that the 
veteran was diagnosed with simple myopia and dry eye 
syndrome, but found no evidence of punctual occlusion.  

However, the Board notes a December 2002 letter from a 
private medical examiner, which indicated that the veteran 
was suspected of suffering from glaucoma, possibly related to 
ocular trauma.  Additionally, the Board notes an April 2003 
letter from the veteran's optometrist, in which she states 
her belief that the veteran may have angle recession glaucoma 
of the right eye, which usually results from an injury.  

Having reviewed the complete record, and given the 
inconsistencies of the May 1998 and December 2002 medical 
opinions, the Board finds that additional evidentiary 
development is necessary before the veteran's claim can be 
adjudicated, and remands the case for further development.  

The veteran also contends that she has a current disability 
from PTSD as a result of stressors she experienced during 
service.  Recent VA medical records suggest that the veteran 
may have a current disability of PTSD.

Specifically, the veteran claims to have witnessed the death 
of two friends by a tank and a helicopter, and to have been 
sexually assaulted while in service.  A VA medical record 
dated June 2001 indicates that the veteran complained of 
being sexually harassed and threatened by her sergeant.  An 
April 2002 VA examiner's letter, written on the veteran's 
behalf, notes that the veteran scored an 82 on the PTSD 
checklist, which continuously measures PTSD symptoms.  The 
examiner stated that patients receiving a score of 50 or 
greater on this measure have been diagnosed with PTSD in 82% 
of the cases examined.  Additionally, the record contains 
statements made in October 2002 and December 2002 addressing 
the veteran's rape allegations.  Lastly, the Board notes that 
the veteran's VA treatment records of July and September 2003 
make reference to her claims of sexual assault.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); and link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of her claim.  

The Board believes that, although the veteran had reported in 
an October 2002 statement that she witnessed two friends die 
in service, and in a December 2002 statement that she was 
sexually assaulted in service, she was not specifically 
advised of the necessity of providing additional details of 
this incident.  The RO's VCAA letter dated December 2002 did 
not include a detailed explanation of what information the 
veteran needed to submit in order to substantiate her claim.  

Furthermore, in Patton v. West, 12 Vet. App. 272 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VA must afford veterans special consideration 
in dealing with claims for PTSD said to be arising out of 
sexual assault.  The Court considered the changed provisions 
of VA Manual M21-1, specifically Part III, paragraphs 5.14c 
and 7.46c (2), dealing with the special consideration that 
must be given to claims for PTSD based on a sexual assault.  
In particular, paragraph 5.14c states that, in cases of 
sexual assault, development to alternate sources for 
information is critical.  The provision then provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals.  A review of the veteran's 
claim does not indicate that such development took place.  As 
there has been no development of the claim under M21-1, the 
Board finds that additional action must be take to ensure 
that the VA's duty to assist the veteran in the development 
of her claim has been complied with.  

Lastly, the Board notes that in October 2003, the veteran 
submitted a request for a VA examination to address her 
various claims.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.	The RO should take appropriate steps to 
contact the veteran and ask her to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated her for her eye condition 
and PTSD.  She should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.	The RO should send a development letter 
asking the veteran to give a 
comprehensive statement regarding her 
alleged stressors.  She should be as 
specific as possible as to the dates and 
circumstances of the claimed stressors; 
the unit(s) to which she was assigned and 
her specific duties at the time of the 
incidents; the names of any individuals 
involved and any witnesses to the claimed 
incidents, and a description of her 
personal involvement in each incident.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that she must be as specific 
as possible to facilitate a search for 
verifying information.  Also, regarding 
the alleged sexual assault stressors, 
advise her that she can procure "buddy 
statements" from service members who may 
have witnessed the events she identifies 
as her stressors or her behavior during 
her entire period of active service from 
April 1979 to June 1987.  In addition, 
please explain that she may obtain 
statements from individuals including 
friends or family members to whom she may 
have confided these events and who may 
have witnessed her behavior and health 
and any subsequent changes in her 
behavior and health following the averred 
stressors.

3.	If, and only if, the veteran provides 
information that is sufficiently 
specific, make a request to the USASCRUR 
for stressor verification.  If the 
USASCRUR is not contacted, the reason for 
this should be noted in the claims 
folder.  Additionally, the RO should 
attempt to verify the veteran's averred 
stressors under the specialized 
development procedures proscribed under 
M21-1, Part III, 5.14(c)(5), involving 
stressors that are the result of personal 
assault.

4.	Once the above development is completed, 
and if and only if the development 
verifies a stressor or stressors, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder 
present.  All tests and studies deemed 
necessary by the examiner should be 
performed.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Based on a review 
of the claims file and the clinical 
findings on the examination, the examiner 
is requested to provide diagnoses for all 
psychiatric disorders identified.  The 
examiner is requested to offer an opinion 
as to whether it is as likely as not that 
any current psychiatric disorder is 
related to the veteran's active service.  
If the evaluation results in a diagnosis 
of PTSD, the examiner should specify 
which stressors are sufficient to support 
the diagnosis of PTSD.  The examiner 
should explain how the veteran's symptoms 
and stressor(s) meet the diagnostic 
criteria for PTSD set forth in the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994).  The complete rationale should be 
given for any opinion expressed.  The 
claims folder must be provided to the 
examiner for review.  The examiner should 
note that a section of the records on 
file were tampered with, and should 
disregard those records.  Instead, for 
official copies of those records, the 
examiner should look to copies contained 
in the white and brown service department 
records envelopes.  

5.	The RO should arrange for the veteran to 
undergo a VA examination with the 
appropriate specialist for the purpose of 
determining the nature and etiology of 
her eye condition.  All necessary tests 
and studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should conduct a thorough examination of 
the veteran's eyes and provide a 
diagnosis of any pathology found.  As to 
any disability found, the examiner should 
offer an opinion as to whether that 
disability is related to the veteran's 
military service.  The examiner must 
explain the rationale for any opinion 
given.  The examiner should note that a 
section of the records on file were 
tampered with, and should disregard those 
records.  Instead, for official copies of 
those records, the examiner should look 
to copies contained in the white and 
brown service department records 
envelopes.  

6.	Following the completion of the requested 
development, the RO should adjudicate the 
issues on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



